Citation Nr: 0628831	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  99-07 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for status post medial 
meniscectomy of the left knee to include degenerative 
arthritis, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for laxity of the left 
knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel




INTRODUCTION

The veteran served on active duty from December 1970 to 
December 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Nashville, Tennessee.


FINDINGS OF FACT

1.  The veteran's left knee disability is manifested by 
severe functional limitation of flexion but little to no 
functional limitation of extension, and a healed surgical 
scar.

2.  The veteran's left knee disability is manifested by 
slight laxity.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for status post medial meniscectomy of the left knee 
to include degenerative arthritis are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 
5260, 5261 (2005).

2.  The criteria for a disability rating in excess of 10 
percent for left knee laxity are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.14, 4.71a, Diagnostic Code 5257 (2005)




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claim

Historically, while in service the veteran injured his left 
knee while playing basketball and a few months later re-
injured the same knee; in January 1972 he underwent a left 
medial meniscectomy.  See July 1973 rating decision.  Service 
connection was established for his left knee disability 
following his discharge from active duty.  Id.  He eventually 
developed arthritis and his disability rating was increased 
to 30 percent.  See January 1996 rating decision.  A separate 
10 percent disability rating was added during the pendency of 
this appeal, for the total combined 40 percent rating for his 
left knee disability currently in effect.

An evaluation of the level of disability present includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2005).  Regarding 
musculoskeletal disabilities, functional loss contemplates 
the inability of the body to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  A part that becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. § 4.40 (2005).  
Both limitation of motion and pain are necessarily recorded 
as constituents of a disability.  38 C.F.R. §§ 4.40, 4.45, 
4.59 (2005); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Here, there is evidence of arthritis of the left knee.  
Arthritis is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
involved in the veteran's claim.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2005).  As indicated, the veteran's 
service-connected left knee disability is currently evaluated 
as 30 percent disabling based on functional limitations of 
his range of flexion, the maximum evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (2005).  

A higher or even a separate disability rating based on 
limitation of extension is also not warranted since the 
veteran has full extension.  In this regard, extension 
limited to 5 degrees is noncompensable while a 10 percent 
disability rating is warranted for extension of the knee 
limited to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2005).  The record shows that while the November 1999 
VA examination report indicates the veteran had pain during 
extension and his knee could not be fully extended, a July 
2000 VA examination report indicates the veteran could fully 
extend his left knee, (albeit slowly), and VA treatment 
records from 2000 indicate full extension to zero degrees.  
Likewise, a February 2001 VA treatment record again indicates 
the veteran had full extension to zero degrees and the April 
2006 VA examination report reflects the veteran had full 
extension with no pain (pain had stopped at 30 degrees).  
Moreover, this examination report also showed the veteran had 
full extension even upon repetitive use.  As such, the 
veteran's left knee disability picture does not approximate 
functional limitation of extension that approximates 10 
degrees.  See also March 1998 and September 1998 VA 
examination reports revealing normal extension of the left 
knee.  Accordingly, a higher (separately or in combination) 
rating is not warranted based on limitation of extension.

A claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5010 and 5257.  
See VAOPGCPREC 23-97 (July 1, 1997).  The veteran's current, 
separate 10 percent disability rating contemplates slight 
instability.  A 20 percent disability rating is assigned for 
recurrent subluxation or lateral instability of the knee that 
is moderate.  38 C.F.R. § 4.71, Diagnostic Code 5257 (2005).    

Here, the evidence does not reveal a disability picture that 
approximates moderate recurrent subluxation or lateral 
instability.  The veteran's VA treatment records reveal 
complaints of chronic pain and show medications prescribed 
for pain.  However, the treatment records do not reveal 
complaints involving laxity or subluxation although he did 
utilize a knee brace.  Moreover, the March 1998 VA 
examination report indicates the veteran complained of "a 
little bit" of giving away of the knee and only shows 
positive Lachman's test but negative McMurray testing.  
McMurray testing was again negative in November 1999 and the 
examination report indicates he had crepitus with varus and 
valgus movements.  A November 2000 VA orthopedic note 
indicates the veteran had mild laxity and no instability of 
the left knee while a February 2001 VA treatment record 
indicates Lachman, anterior drawer and posterior drawer 
testing were all negative.  The April 2006 VA examination 
report shows the veteran referred to one to two episodes of 
dislocation or subluxation per year and locking of the knee 
several times a year but less than monthly.  Upon 
examination, he had no instability or locking of the knee 
while McMurray testing was positive and there was some 
grinding.  While there is evidence of some laxity of the knee 
through testing, the overall disability picture is not 
reflective of symptoms that approximate moderate recurrent 
subluxation or instability and a higher disability rating is 
therefore not warranted.

Higher disability ratings under additional alternative 
diagnostic codes available to evaluate knee disabilities have 
also been considered.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5256, 5262 (2005); but see 38 C.F.R. § 4.14 (2005).  
The evidence of record, however, does not reflect the veteran 
has ankylosis of his left knee or impairment of the tibia and 
fibula resulting in nonunion with loose motion such that 
application of Diagnostic Code 5256 or 5262 would be proper.

In short, the weight of the evidence is against a higher 
disability rating for the veteran's left knee based on 
limitation of motion or instability.  Moreover, while the 
veteran has a post-operative scar on his left knee, the 
evidence does not show and the veteran does not argue the 
scar is tender or limits function such that a separate 
disability rating is indicated.  See March 1998 VA 
examination report (noting healed surgical scar) and July 
2000 VA medical record (noting scar measuring 7.5 cm by .5 
cm).  As neither separate nor higher disability ratings are 
warranted under alternative diagnostic codes, the weight of 
the evidence is against the veteran's claim for a disability 
rating in excess of his current combined 40 percent rating 
for his left knee disability, and this appeal is denied.

Finally, the Board recognizes that the veteran's service-
connected left knee condition limits his efficiency in 
certain tasks.  However, it does not present manifestations 
that could be regarded as presenting an exceptional or 
unusual disability.  While the veteran and laypersons in 
submitted statements indicate that his left knee condition 
interferes with his functional abilities and the April 2006 
VA examination report refers to a significant impact on his 
occupational activities, the disability rating assigned 
recognizes that impairment.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).   Accordingly, the Board finds that the disability 
at issue does not warrant referral for the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b) 
(2005).

Duty to Notify and Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005).  

This claim originated prior to the enactment of VA's current 
duty to notify and assist statue and regulation.  However, 
the veteran was subsequently notified by letter in May 2003 
of the evidence necessary to establish an increased rating 
(that his disability had gotten worse).  He was again 
notified of the evidence necessary for his increased rating 
claim by letter in November 2005 as well as of the evidence 
VA would seek, and the evidence he was required to submit, 
requested to provide any evidence or information he had 
pertaining to his appeal identify, and asked to submit any of 
the needed evidence in his possession.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  See July 2004 correspondence (indication no 
additional evidence to submit).  He was provided with the 
type of information and evidence needed to substantiate his 
claims, but not with notice of any potential effective date 
criteria.  As the weight of the evidence is against the 
veteran's increased rating claims, any questions as to any 
appropriate effective dates are rendered moot.  Under these 
circumstances, the Board is satisfied that any issue as to 
the completeness as to these elements of the notice was 
harmless, that VA's notice requirements are met, and this 
decision is nonprejudicial.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).
 
VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  The veteran has been afforded VA examinations in 
connection with his increased rating claim and the resulting 
reports are of record.  The veteran has only identified VA 
treatment of his left knee disability and his VA medical 
records have been obtained.  See June 2003, July 2004, and 
February 2006 statements in support of claim.  

Lay statements received in February 2006 have also been 
associated with the claims file.  While the May 2006 
supplemental statement of the case does not explicitly 
consider these statements, the lay statements generally refer 
to symptoms such as pain that is already of record.  As such, 
a remand for explicit consideration of these statements 
reflecting symptoms already considered to by the RO would 
only impose unnecessary burdens on VA and the veteran.  See 
Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  As the veteran has 
not identified, or properly authorized the request of, any 
other evidence, the Board concludes that no further 
assistance to the veteran regarding development of evidence 
is required.  See 38 U.S.C.A. § 5103A(b)(3) (West 2002); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).   


ORDER

An increased rating for status post medial meniscectomy of 
the left knee to include degenerative arthritis is denied.

An increased rating for laxity of the left knee is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


